Per Curiam.

It is not easy to understand the precise nature of this proceeding. The amount in controversy is less than one hundred dollars, and the case is before us on the certificate of the trial judge. According to appellants’ abstract, it was submitted below on an agreed statement of facts. The following is all there is in the question indicating the legal proposition involved: “Under the agreed statement of facts filed in the above-entitled cause, the following question is involved, upon which it is desirable to have the opinion of the supreme court, to-wit: Under the facts as agreed, was the money in the hands of Moses Stern, agent of Matilda Stern, subject to garnishment as the property of W. S. Sample, the judgment debtor in the case of the Gate City Co. v. W. S. Sample, that *342is was the money in the hands of said Moses Stern attachable as the property of W. S. Sample?” There is in the abstract what purports to be an agreed statements of facts. It consists of nearly three pages of matter, including judgment entries, an execution return, a garnishment notice, a question to, and an answer of a garnishee; an assignment of a judgment; a claim of attorney’s lien, and some other matters; and the question contemplates that we are to gO' to the record for the facts to complete the question. This we do not do. The question, as presented, is incomplete, and it is for us to sift from the agreed statement the facts on which our answer might be based; and hence it becomes our question, instead of one by the district court. We have no right to frame such questions. We have held that we will not look to the record to see what question we are to determine. Cooker Co. v. Olive, 82 Iowa, 122 (47 N. W. Rep. 980). By this it is not meant that a petition demurred to, must be set out in the certificate, in order to present a question on the ruling; but the facts, as a basis for the legal proposition, must be stated, and not leave us to select from a mass of facts what we may consider pertinent to the query. The appeal will stand dismissed.